AO 245B (Rev. 05/|5/2018) ludgment in a Crimina| Pctty Case (Modifled) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT or CALIFORNIA

 

 

 

 

 

United States of America JU])GMENT IN A CRIMINAL CASE
V_ (For Offenses Cornmitted On or Ai"cer November 1, 1987)

Felipe Escobar-Melchor CaSe Numbcr: 3218-mj-23O69-(:`3'L/V"7

Charles Hal gan Ad il dimm tim fry

Defendcmt’s/Ittor ey '~_ -- ~~~'

REGISTRATION No. 81463298 DEC 10 2018

THEDEFENDANT= .
pleaded guilty to count(s) 1 of Complaint ev ust-low

 

 

 

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l -

|:I The defendant has been found not guilty on count(s)

 

|:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

§ Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

E Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States At'torney for this district within 30 days
of any change cf name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Monday, December 10, 2018
Date of Imposition of Sentence

NORABLE JILL L. BURKHARDT
ITED STATES MAGISTRATE JUDGE

 

3:18-mj-23069-BLM

